PER CURIAM.
The wife brings a non-final appeal of an order granting temporary support, claiming that the trial court erred in considering a separation agreement entered into by the parties, and also that the amount of the award was so low as to be an abuse of discretion.
We find no error with respect to consideration of the separation agreement under the circumstances of this case. With respect to the amount of undifferentiated family support the husband testified that he agreed to pay his child’s private schooling, summer camp, and all medical and dental expenses, in addition to the monthly award which agreement is not reflected in the order granting the support. Without those amounts included, the husband’s support for his child, considering his resources, would be an abuse of discretion. We therefore remand for inclusion of these as part of the temporary support obligation.
DOWNEY, ANSTEAD and WARNER, JJ., concur.